Exhibit 10.1
 
 
 


AMENDMENT NO. 1 TO THE CREDIT AGREEMENT


AMENDMENT NO. 1, dated as of May 19, 2017 (this “Agreement”), to the Credit
Agreement dated as of May 17, 2017, among Ashland LLC, a Kentucky limited
liability company (the “Borrower”), the Lenders from time to time party thereto,
The Bank of Nova Scotia, as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and an L/C Issuer, each other L/C
Issuer from time to time party thereto and Citibank, N.A., as Syndication Agent,
and the various other parties thereto (as amended, restated, modified and
supplemented from time to time, the “Credit Agreement”).  Capitalized terms used
in this Agreement but not defined herein shall have the meaning assigned to such
terms in the Credit Agreement.


W I T N E S S E T H:


WHEREAS, the Borrower notified the Administrative Agent that it is requesting a
Revolving Commitment Increase in an aggregate amount of $120,000,000 pursuant to
Section 2.14(e)(iii)(D) of the Credit Agreement;


WHEREAS, pursuant to Section 2.14(e)(iii)(D) of the Credit Agreement, the
Borrower may increase the Revolving Credit Commitments under the Credit
Agreement by entering into one or more Incremental Amendments (including this
Agreement) with the Administrative Agent and Persons who agree to become
Incremental Revolving Credit Lenders and to provide the Post-Closing Revolving
Commitments, in each case subject to the terms and conditions set forth in
Section 2.14;


WHEREAS, each Incremental Revolving Credit Lender party hereto has indicated its
willingness to provide (on a several and not joint basis), subject to the terms
and conditions set forth herein and in the Credit Agreement, an Incremental
Revolving Credit Commitment, as of the date hereof, in the amount set forth
opposite such Incremental Revolving Credit Lender’s name on Schedule 1 hereto;
and


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:


SECTION 1.         Incremental Amendment.  Subject to the terms and conditions
set forth herein and pursuant to the provisions of Section 2.14 of the Credit
Agreement, each Incremental Revolving Credit Lender hereby agrees, on a several
and not joint basis, to extend the Incremental Revolving Credit Commitments in
the amount set forth opposite such Incremental Revolving Credit Lender’s name on
Schedule 1 hereto which shall take the form of a Revolving Commitment Increase
to the Revolving Credit Commitments under the Credit Agreement on the date
hereof.  The aggregate principal amount of the Incremental Revolving Credit
Commitments shall be $120,000,000. After giving effect to the Incremental
Revolving Credit Commitments under this Agreement, (i) the aggregate Revolving
Credit Commitments under the Credit Agreement shall be $800,000,000 and (ii) no
additional amount of Incremental Commitments shall be available under Section
2.14(e)(iii)(D) of the Credit Agreement.


SECTION 2.         Reallocation of Revolving Credit Exposure.  Upon the
Incremental Revolving Amendment Effective Date (as defined below), each of the
parties hereto hereby agrees as follows:


(a)            to the extent any Revolving Credit Loans are outstanding on the
Incremental Revolving Amendment Effective Date, each of the Revolving Credit
Lenders shall assign to each of the Incremental Revolving Credit Lenders, and
each of the Incremental Revolving Credit Lenders shall purchase from each of the
Revolving Credit Lenders, at the principal amount thereof, such interests in the
Revolving Credit Loans outstanding on the Incremental Revolving Amendment
Effective Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such Revolving Credit Loans will be held by
existing Revolving Credit Lenders and Incremental Revolving Credit Lenders
ratably in accordance with their respective Revolving Credit Commitments after
giving effect to the addition of such Incremental Revolving Credit Commitments
to the Revolving Credit Commitments;
 
 

--------------------------------------------------------------------------------


 
(b)            each Post-Closing Revolving Commitment shall be deemed for all
purposes a Revolving Credit Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Credit Loan; and


(c)            each Incremental Revolving Credit Lender shall become a Lender
and a Revolving Credit Lender with respect to the Revolving Credit Facility and
all matters relating thereto.
 
It is understood and agreed that the minimum borrowing, pro rata borrowing and
pro rata payment requirements of the Credit Agreement shall not apply to the
reallocation of the outstanding Revolving Credit Loans pursuant to this Section
2.


SECTION 3.         Conditions Precedent to the Effectiveness of this Agreement. 
This Agreement shall become effective and the Incremental Revolving Credit
Commitment of each Incremental Revolving Credit Lender shall be subject to the
satisfaction or waiver of the following conditions precedent (the date on which
such conditions precedent are so satisfied or waived, the “Incremental Revolving
Amendment Effective Date”):


(a)            the Administrative Agent’s receipt of executed counterparts of
this Agreement executed by each Loan Party party hereto and the Incremental
Revolving Credit Lenders, each of which shall be originals, electronic copies or
facsimiles unless otherwise specified;


(b)            the Administrative Agent’s receipt of a favorable opinion of (A)
Cravath, Swaine & Moore LLP, special New York counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent and (B) Dinsmore & Shohl, as
special Kentucky counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, in form and substance reasonably satisfactory to the
Administrative Agent;


(c)            the Borrower shall have paid to the Administrative Agent all
reasonable and documented out-of-pocket costs and expenses (but including, in
any event, without limitation, the reasonable fees, charges and disbursements of
Cahill Gordon & Reindel LLP, counsel for the Administrative Agent), of the
Administrative Agent;


(d)            the Borrower shall have paid to the Administrative Agent, for the
ratable account of the Term Loan A-1 Lenders, the Term Loan A-2 Lenders and the
Revolving Credit Lenders (including the Incremental Revolving Credit Lender
hereunder), an amount equal to (x) the aggregate amount of all Term Loan A-1
Upfront Fees, Term Loan A-2 Upfront Fees and Revolver Upfront Fees (in each
case, as defined in the Engagement Letter) required to be paid pursuant to the
Engagement Letter to the Lenders based on the Post-Closing Date Allocations (as
defined in the Joinder to the Engagement Letter, dated as of May 19, 2017 (the
“Joinder Agreement”)) less (y) the aggregate amount paid by the Borrower to the
Administrative Agent on the Closing Date in respect of the Term Loan A-1 Upfront
Fees, Term Loan A-2 Upfront Fees and Revolver Upfront Fees to be held until the
Post-Closing Payment Date pursuant to the Joinder Agreement;
 
 
-2-

--------------------------------------------------------------------------------


 
(e)            the Borrower shall have delivered to the Administrative Agent a
certificate of the Borrower dated as of the Incremental Revolving Amendment
Effective Date signed by a Responsible Officer certifying that, before and after
giving effect to this Agreement, the representations and warranties contained in
Article V of the Credit Agreement and the other Loan Documents are true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) on and as of the Incremental Revolving Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or in all respects, as the case may be) as of such
earlier date; and


(f)            no Event of Default has occurred and is continuing on and as of
the Incremental Revolving Amendment Effective Date and immediately after giving
effect to the Incremental Revolving Credit Commitments.


SECTION 4.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by telecopier
or electronic means, including by e-mail with a “pdf” copy attached, of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement.  The
Administrative Agent may also require that any such documents and signatures
delivered by telecopier be confirmed by a hard copy signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier or other
electronic format.


SECTION 5.         Governing Law, Jurisdiction and Waiver of Right to Trial by
Jury.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.  The jurisdiction and waiver of right to trial
by jury provisions in Sections 10.14 and 10.15 of the Credit Agreement are
incorporated herein by reference mutatis mutandis.


SECTION 6.         Headings.  The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


SECTION 7.         Reaffirmation.  Each Loan Party hereby expressly acknowledges
the terms of this Agreement and reaffirms, as of the date hereof, (i) its
obligations under the Loan Documents to which it is a party and (ii) its
guarantee of the Obligations pursuant to the Guaranty, as applicable, and its
grant of Liens on the Collateral to secure the Obligations pursuant to the
Collateral Documents, with all such Liens continuing in full force and effect
immediately after giving effect to this Agreement.


SECTION 8.         Effect of Amendment.  This Agreement shall not constitute a
novation of the Credit Agreement or any of the Loan Documents. Except as
expressly set forth herein, this Agreement (i) shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent, the Swing Line Lenders or
the L/C Issuers, in each case under the Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Loan Document.  Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Loan Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect.


[SIGNATURE PAGES FOLLOW]

-3-

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 
ASHLAND LLC, as Borrower
                 
 
By:
/s/ Eric N. Boni       Name:  Eric N. Boni       Title:    Vice President and
Treasurer          

 
ASH GP INC.,
   
ASHLAND CHEMCO INC.,
   
ASHLAND GLOBAL HOLDINGS INC.,
   
ASHLAND INTERNATIONAL HOLDINGS LLC,
   
ASHLAND SPECIALTY INGREDIENTS G.P.,
   
HERCULES LLC,
   
INTERNATIONAL SPECIALTY HOLDINGS LLC,
   
INTERNATIONAL SPECIALTY PRODUCTS INC.,
   
ISP CHEMCO LLC
   
ISP CHEMICALS LLC,
   
ISP GLOBAL TECHNOLOGIES INC.,
   
ISP INVESTMENTS LLC,
   
ISP TECHNOLOGIES INC.,
   
ALERA TECHNOLOGIES, INC.,
   
ALIX TECHNOLOGIES, INC.,
   
AVOCA, INC.,
   
IMPROVERA USA, LLC,
   
PHARMACHEM LABORATORIES UTAH, LLC,
   
PHARMACHEM LABORATORIES, INC.,
   
PROPRIETARY NUTRITIONALS, INC.,
          
each as Guarantor
 

       
 
By:
/s/ Eric N. Boni       Name:  Eric N. Boni       Title:    Authorized Signatory
         

 
 
[Signature Page to Ashland Amendment No. 1]

--------------------------------------------------------------------------------


 
 

 
CITIBANK, N.A.,
    as an Incremental Revolving Credit Lender                  
 
By:
/s/ Kirkwood Roland       Name:  Kirkwood Roland       Title:    Managing
Director & Vice President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Ashland Amendment No. 1]

--------------------------------------------------------------------------------


 
 

 
THE BANK OF NOVA SCOTIA,
    as Administrative Agent                  
 
By:
/s/ Clement Yu       Name:  Clement Yu       Title:  Director          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Ashland Amendment No. 1]

--------------------------------------------------------------------------------

 
 
Schedule 1




Incremental Revolving Credit Commitment Schedule

 
Name of Incremental Revolving Credit Lender
Incremental Revolving Credit Commitments
   
Citibank, N.A.
$120,000,000.00
   
Total:
$120,000,000.00

 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule I - 1
 

